   Case: 1:19-cv-01610 Document #: 216 Filed: 01/27/21 Page 1 of 6 PageID #:3344




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )                   Case No: 1:19-cv-01610
                                )
                                )
v.                              )                   Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )

                             CORPORATE DEFENDANTS’
                       JOINT MOTION FOR PROTECTIVE ORDER

           Defendants Realogy Holdings Corporation, HomeServices of America, Inc., BHH

Affiliates, LLC, HSF Affiliates, LLC, The Long & Foster Companies, Inc., RE/MAX LLC, and

Keller Williams Realty, Inc. (collectively, the “Corporate Defendants”), by their attorneys, and

pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, respectfully move this Court

to enter a protective order that the Corporate Defendants are not required to produce documents

and information not in their possession, custody, or control on behalf of independent franchisees

for the purposes of discovery. In support of their Motion, the Corporate Defendants state as

follows:
   Case: 1:19-cv-01610 Document #: 216 Filed: 01/27/21 Page 2 of 6 PageID #:3345




         1.    As the Court is aware from the Parties’ Joint Status Report (Dkt. No. 209, § III) and

the Parties’ discussion at the January 19, 2021, hearing, Plaintiffs and the Corporate Defendants

have reached an impasse on whether the Corporate Defendants, for purposes of the Federal Rules

of Civil Procedure 26 and 34, have possession, custody, control over certain documents associated

with independently owned and operated franchisee brokerages.

         2.    Plaintiffs assert that each Corporate Defendant be required to produce non-

custodial documents from each of their ten highest transaction volume franchisees (“High-Volume

Franchisees”) related to:     (i) the challenged restraints; (ii) steering and boycotting; (iii)

participation in NAR/MLSs/local associations; (iv) training materials; (v) subpoenas/CIDs (if

any); and (vi) market share. Plaintiffs assert that such information is responsive to party

discovery already served to each Corporate Defendant, including eighteen different requests for

production.

         3.    Plaintiffs go even a step further by seeking to designate ten independent contractor

real estate agents from the High Volume Franchisees as custodians and to force Corporate

Defendants to produce each independent contractor’s documents related to the same subjects

above.

         4.    As set forth in the accompanying memoranda, however, the Corporate Defendants

do not have legal “control” over the franchisees or the franchisees’ independent contractors within

the meaning of Fed. R. Civ. P. 34. With one limited exception as to one of the Corporate

Defendants that is not included in this Motion, the franchisees are not owned by the Corporate

Defendants and are not the Corporate Defendants’ subsidiaries; instead, they are independently

owned and operated businesses that have signed franchise agreements. The franchise agreements

make clear that these franchisees are not the agents, partners, representatives, or employees of the



                                                 2
   Case: 1:19-cv-01610 Document #: 216 Filed: 01/27/21 Page 3 of 6 PageID #:3346




Corporate Defendants. In addition, subject to very discrete and limited exceptions, the Corporate

Defendants have no possession or custody of the documents sought by Plaintiffs and no legal right

to obtain them.

       5.      Further, pursuant to Rule 26, subjecting the Corporate Defendants’ independent

franchisees, and those independent franchisees’ independent contractor agents, to this extensive

discovery as if they were parties to this litigation is not proportional to the needs of the case.

       6.      In support hereof, the Corporate Defendants submit the accompanying

memorandum of law, declarations from the Corporate Defendants, and representative samples of

their franchise agreements.

       WHEREFORE, pursuant to Rules 26(c)(1) and 34 of the Federal Rules of Civil Procedure,

the Corporate Defendants respectfully request the Court enter a Protective Order: (i) that the

Corporate Defendants have no legal right to obtain, and hence no control over, general documents

that are uniquely in the possession or custody of independently owned and operated franchisees

(subject to any particular finding by the Court that an operative franchise agreement provides an

express right to obtain particular documents that are responsive to Plaintiffs’ document requests);

and (ii) the Corporate Defendants otherwise are relieved of any demand that they seek documents

from the franchisees.

Dated: January 27, 2021                                 Respectfully submitted,

                                                       Counsel for Realogy Holdings Corp.

                                                       /s/ Kenneth M. Kliebard
                                                       Kenneth M. Kliebard
                                                         kenneth.kliebard@morganlewis.com
                                                       Heather Nelson
                                                         heather.nelson@morganlewis.com
                                                       MORGAN LEWIS & BOCKIUS LLP
                                                       77 West Wacker Drive, Suite 500



                                                   3
Case: 1:19-cv-01610 Document #: 216 Filed: 01/27/21 Page 4 of 6 PageID #:3347




                                         Chicago, IL 60601-5094
                                         (312) 324-1000

                                         Stacey Anne Mahoney, pro hac vice
                                          stacey.mahoney@morganlewis.com
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         101 Park Avenue
                                         New York, NY 10178
                                         (212) 309-6000

                                         William T. McEnroe
                                           william.mcenroe@morganlewis.com
                                          MORGAN, LEWIS & BOCKIUS LLP
                                         1701 Market Street
                                         Philadelphia, PA 19103
                                         (215) 963-5000


                                         Counsel for HomeServices of America,
                                         Inc., BHH Affiliates, LLC, HSF Affiliates,
                                         LLC, The Long & Foster Companies, Inc.

                                         /s/ Robert D. Macgill
                                         Robert D. Macgill
                                           robert.macgill@macgilllaw.com
                                         Matthew T. Ciulla
                                           matthew.ciulla@macgilllaw.com
                                         MACGILL PC
                                         55 Monument Circle, Suite 1200C
                                         Indianapolis, IN 46204
                                         (317) 721-1253

                                         Jay N. Varon
                                          jvaron@foley.com
                                         Jennifer M. Keas
                                          jkeas@foley.com
                                         FOLEY AND LARDNER LLP
                                         3000 K Street NW, Suite 600
                                         Washington, DC 20007
                                         (202) 672-5436

                                         James D. Dasso
                                          jdasso@foley.com
                                         FOLEY & LARDNER LLP
                                         321 N. Clark St., Suite 2800
                                         Chicago, IL 60654

                                     4
Case: 1:19-cv-01610 Document #: 216 Filed: 01/27/21 Page 5 of 6 PageID #:3348




                                         (312) 832-4588


                                          Counsel for Keller Williams Realty, Inc.

                                          /s/ Timothy Ray
                                          Timothy Ray
                                            Timothy.Ray@hklaw.com
                                          William F. Farley
                                            william.farley@hklaw.com
                                          HOLLAND & KNIGHT LLP
                                          150 N. Riverside Plaza, Suite 2700
                                          Chicago, IL 60603
                                          (312) 263-3600

                                          David C. Kully
                                           david.kully@hklaw.com
                                          Anna P. Hayes
                                           anna.hayes@hklaw.com
                                          HOLLAND & KNIGHT LLP
                                          800 17th Street NW, Suite 1100
                                          Washington, DC 20530
                                          (202) 469-5415

                                          Counsel for RE/MAX, LLC

                                          /s/ Jeremy J. Gray
                                          Jeremy J. Gray
                                            jjgray@jonesday.com
                                          Odeshoo Hasdoo
                                            ehasdoo@jonesday.com
                                          Megan E. Ryan
                                            mryan@jonesday.com
                                          JONES DAY
                                          77 W Wacker, Suite 3500
                                          Chicago, IL 60605
                                          (312) 782-3939

                                          Jeffrey A. LeVee
                                            jlevee@jonesday.com
                                          JONES DAY
                                          555 S. Flower Street, 50th Floor
                                          Los Angeles, CA 90071
                                         (213) 243-2572




                                     5
   Case: 1:19-cv-01610 Document #: 216 Filed: 01/27/21 Page 6 of 6 PageID #:3349




                               CERTIFICATE OF SERVICE

       I, Kenneth M. Kliebard, an attorney, certify that on January 27, 2021, I caused a copy of

foregoing, Corporate Defendants’ Joint Motion for Protective Order, to be filed and served on all

counsel of record via this Court’s CM/ECF system.

                                                                   /s/ Kenneth M. Kliebard
                                                                   Kenneth M. Kliebard
